Citation Nr: 1207793	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for migraine headaches.

2.  Entitlement to an increased disability rating (evaluation) in excess of 20 percent for Raynaud's syndrome of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from May 2001 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2007, the Veteran submitted the current claims for increased ratings in excess of 0 percent for the service-connected migraine headaches and in excess of 
0 percent for service-connected Raynaud's syndrome.  In the March 2008 rating decision on appeal, the Columbia RO granted a 10 percent disability rating for migraine headaches and a 20 percent disability rating for Raynaud's syndrome, both from November 6, 2007, the date of receipt of the increased rating claims.

Although the RO granted an increased disability rating of 10 percent for migraine headaches and 20 percent disability rating for Raynaud's syndrome for the entire increased rating period, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claims for increased disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board personal hearing in February 2009.  Because the Veteran failed to appear at the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The Veteran has not alleged unemployability due to his service-connected migraine headaches or Raynaud's syndrome, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The the issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran has experienced headaches daily, with manifestations of photosensitivity, dizziness, and nausea that approximate prostrating attacks.

2.  For the entire increased rating period, the Veteran's Raynaud's syndrome was productive of symptoms of discoloration and numbness of the hands that sufficiently manifested characteristic attacks occurring daily.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for migraine headaches have been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no greater than 40 percent, for Raynaud's syndrome have been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7117 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in December 2007 that informed of the requirements needed to establish increased evaluations for migraine headaches and Raynaud's syndrome.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records and other records identified by the Veteran.  

The Veteran has been afforded an adequate examination on the issues of increased ratings for service-connected migraine headaches and Raynaud's syndrome.  VA provided the Veteran with an examination in December 2007.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  The VA also provided the Veteran with examinations in October 2008 and September 2009; however, the Veteran failed to appear for these exams.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected migraine headaches and Raynaud's syndrome.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating - Migraine Headaches

The Veteran's migraine headaches have been assigned a 10 percent disability evaluation for the entire increased rating period on appeal pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The Veteran contends that he has severe migraines on a daily basis, and that these migraines interfere with daily activities.  The Veteran also contends that his headaches include symptoms of photosensitivity, dizziness, and nausea.

Under the criteria for rating Migraine Headaches, Diagnostic Code (DC) 8100, a 
10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire increased rating period, the evidence more nearly approximated the criteria for a higher disability rating of 30 percent.  For the entire increased rating period, the Veteran has experienced headaches occurring daily with manifestations of photosensitivity, dizziness, and nausea that approximate prostrating attacks, symptoms that more nearly approximate the 30 percent rating criteria under 
DC 8100.  38 C.F.R. § 4.124a.

At the December 2007 VA medical examination, the Veteran reported headaches 
3 to 5 times per week lasting anywhere from 2 to 4 hours.  The Veteran reported that he has to lie down in a dark and quiet area when he experiences these headaches and has missed work because of his headaches.  The VA examiner indicated the migraine headaches were associated with photosensitivity, dizziness, and nausea.  

In the March 2008 notice of disagreement (NOD), the Veteran wrote that he experienced headaches on a daily basis.  An October 2008 private treatment record reflected migraine headaches for two days that were associated with photosensitivity and otosensitivity.  In the February 2009 VA Form 9, the Veteran wrote that he experienced headaches daily and migraines 2 to 4 times per month.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under DC 8100 are met for the entire increased rating period.  The evidence indicates that the Veteran experienced headaches daily that were accompanied by photosensitivity, dizziness, and nausea.  He also described most attacks as prostrating.  While some of these attacks might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  Resolving reasonable doubt in the Veterans favor, the Board finds that the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating under DC 8100 for the entire increased rating period.  38 C.F.R. § 4.124a.  

The Board also finds that at no time during the increased rating appeal period has the Veteran experienced completely prostrating headaches with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to miss time from work for his headaches is encompassed with the 
30 percent rating, for the entire increased rating period, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance but, as the Veteran continues to hold full-time employment, with some occasional but unquantified loss of money for the time lost from work, the evidence does not support severe economic inadaptability.

Increased Rating - Raynaud's Syndrome

The Veteran's Raynaud's syndrome of the bilateral hands has been assigned a 
20 percent disability evaluation for the entire increased rating period on appeal pursuant to 38 C.F.R. § 4.104, DC 7117.  The Veteran contends that his fingers turn white and purple and feel numb on a daily basis, and that these symptoms interfere with daily activities.  The Veteran also contends that his fingers are cold to the touch approximately 6 to 8 hours per day.

Under DC 7117, a 10 percent disability evaluation is contemplated for characteristic attacks occurring one to three times a week.  A 20 percent disability evaluation is assigned when there are characteristic attacks occurring four to six times a week, and a 40 percent disability evaluation is warranted for characteristic attacks occurring at least daily.  A 60 percent disability evaluation is contemplated when there are two or more digital ulcers and a history of characteristic attacks.  A 
100 percent disability evaluation is warranted for two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks. 38 C.F.R. § 4.104.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved.  38 C.F.R. § 4.104, DC 7117.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire increased rating period, the evidence more nearly approximated the criteria for a higher disability rating of 40 percent.  For the entire increased rating period, the Veteran has experienced characteristic attacks consisting of sequential color changes of the digits and paresthesias (numbness) of the digits, symptoms that more nearly approximate the 40 percent rating criteria under DC 7117.  38 C.F.R. 
§ 4.104.

At the December 2007 VA medical examination, the Veteran reported his hands would get very cold sitting in a regular room.  The Veteran also reported that he could not pick things up because his fingers get so cold that he could not feel them, and reported his fingers continued to be cold and almost purple when he was outside.  The VA examiner reported no discoloration of the fingers during the exam; however, the VA examiner reported that the Veteran's fingers felt colder than normal.  The Veteran reported that he must wear socks at night because of the coldness of his feet and wear gloves when he does activities of daily living such as hunting and driving.  

In the March 2008 notice of disagreement (NOD), the Veteran wrote that he experienced discoloration and numbness of his hands at least 2 to 3 times per day.  The Veteran also reported having to wear gloves if the temperature was below 
70 degrees.  In a November 2007 VA treatment record, the Veteran reported that his fingers become white and feel like they are throbbing before they go completely numb.  In the February 2009 VA Form 9, the Veteran wrote that his fingers turned white and purple and fell numb on a daily basis, and that these symptoms interfered with his daily activities.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 40 percent rating under DC 7117 are met for the entire increased rating period.  The evidence indicates that the Veteran's fingers turn white and purple and feel numb on a daily basis, and that these symptoms interfere with daily activities.  He also described numbness in his fingers.  Resolving reasonable doubt in the Veterans favor, the Board finds that the symptoms of daily discoloration and numbness of the hands are of such frequency that they more nearly approximate the criteria for the 40 percent rating under DC 7117 for the entire increased rating period.  38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, at no time during the increased rating appeal period has the Veteran experienced two or more digital ulcers and a history of characteristic attacks, as required for a higher disability rating of 60 percent.  The Veteran does not contend, nor does the reflect, that the Veteran has experienced any digital ulcers.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the migraine headache disability or Raynaud's syndrome.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraine headache disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under 
DC 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision.  

The Board also finds that the symptomatology and impairment caused by the Veteran's Raynaud's syndrome is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7117, specifically provides for a disability rating based upon the frequency of the episode's of Raynaud's syndrome in the course of a week.  The Veteran's experience of Raynaud's has been evaluated as sufficiently approximating daily episodes interfering with daily activities.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's Raynaud's syndrome of the bilateral hands.

Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 

schedular evaluation assigned for the migraine headache disability to be inadequate to rate the Veteran's service-connected headache disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased rating of 30 percent, but no greater than 30 percent, for migraine headaches is granted.

An increased rating of 40 percent, but no greater than 40 percent, for Raynaud's syndrome is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


